DETAILED ACTION
Status of Claims
	Claims 1-12 are pending.
	Claims 13-20 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 10 March 2021 is acknowledged.

Claim Objections
Claim 10 is objected to because of the following informalities:  the phrase “the interface couple” should be more appropriately written as “the interface to couple”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz et al. (US 2007/0089993).
Regarding claim 1, Schwartz discloses an electrochemical micromanufacturing system (= a micronozzle assembly), comprising:
An interior of the printer head (130) (= a reservoir) (Figures 2 and 6);
A resolution defining layer (270) comprising small apertures with an exit diameter of 150 microns (abstract, [0030], [0037]) (= an array of structures comprising micronozzles); 
A non-conductive cross-talk inhibition layer (245) (= a porous structure positioned between the reservoir and the array; the layer 245 positioned between part of the reservoir and the layer 270);
An electrode (220) extending through an opening of the interior of the printer head (= an electrode within the reservoir, wherein the electrode comprises a rod extending into a cavity (e.g. portion) of the reservoir).  It is noted that although the claim and the preamble refer to the nozzles as ‘micronozzles’, the instant claim does not require a specified dimension.  Additionally, the instant claim does not indicate a porosity of the porous structure.  
Regarding claim 2, Schwartz discloses wherein the resolution defining layer (270) is integrated on a first side of the cross-talk inhibition layer (245) and wherein the interior (e.g. portion of the interior) of the printer head is integrated on a second side opposite of the first side 
Regarding claim 3, Schwartz discloses wherein the cross-talk inhibition layer (245) is a plate that allows the flow of electrolyte (= fluid distribution plate) [0037].  
Regarding claim 4, Schwartz discloses wherein the cross-talk inhibition layer includes straight apertures (246 = straight pores) and is coupled to the interior of the printer head and to the array of apertures (271) (Figure 2). 
Regarding claim 5, Schwartz discloses wherein the cross-talk inhibition layer is formed of acrylic material with a polyimide backing (= organic material) [0046]. 
Regarding claim 7, Schwartz discloses wherein the assembly is connected as a printer head (230) to the head adapter (210) [0047].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2007/0089993) in view of Kanda (US 2016/0297145).
Regarding claim 6, Schwartz discloses the claimed invention as applied above.  Schwartz discloses a plurality of apertures of the resolution defining layer (Figure 2).  Schwartz dose not explicitly discloses wherein the array comprises between 10,000 micronozzles and 1,500,000 micronozzles, however, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B). Schwartz is silent in regards to the center-to-center pitch of the apertures.
In the same or similar field of 3D printing using a print head, Kanda discloses wherein an array of nozzles of a printer head (e.g. 22A) has a pitch of 127 µm [0043].  

Regarding claim 8, Schwartz discloses the claimed invention as applied above.  Schwartz discloses an electrolyte path starting from the pump (202) and distributed to the container (90) through the printer head (230).  Schwartz discloses the device comprising a power source [0017]. 
Regarding claim 9, Schwartz discloses wherein the electrolyte follows a path from pump (202) through tubing (203) all the way to a container (90) (= vessel). 
Regarding claim 10, Schwartz discloses wherein the device is coupled with a pressure source [0019], [0047], and [0055] (e.g. pump).  
Regarding claim 11, Schwartz discloses wherein the device comprises an interface (e.g. fitting, 204, [0053], head adapter [0047]) that is capable of coupling the printer head to a motion actuator.  The instant claim does not require or positively recite a motion actuator.
Regarding claim 12, Schwartz discloses the substrate positioned on the container (90).  The container includes an interface that is capable of coupling the container to a motion actuator (e.g. actuator, 286).  It is noted that the instant claim does not positively recite the presence of a motion actuator.  It is further noted that the terms ‘interface’ and ‘couple’ are broad terms and 

Additional related prior art made of record:
US 2005/0051437

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795